IN THE SUPREME COURT OF THE STATE OF DELAWARE

ZECHARIAH PALMER, §
§ No. 291, 2015
Defendant Below- §
Appellant, §
§
v. § Court Below—Superior Court
§ of the State of Delaware,
STATE OF DELAWARE, § in and for New Castle County
§ Cr. ID Nos. 1411011364 and
Plaintiff Below— § 1403020165
Appellee. §

Submitted: September 8, 2015
Decided: September 14, 2015

O R D E R
This 14th day of September 2015, it appears to the Court that, on August 20,
2015, the Senior Court Clerk issued a notice to the appellant to show cause why
this appeal should not be dismissed for his failure to diligently prosecute the appeal
by not ﬁling his opening brief and appendix in this matter. The appellant failed to
respond to the notice to show cause within the required ten-day period; therefore,

dismissal of this action is deemed to be unopposed.
NOW, THEREFORE, IT IS HEREBY ORDERED that the appeal is

DISMISSED.

BY THE COURT:

iiusticg 1i